



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Zora,









2018 BCCA 34




Date: 20180125

Docket: CA44946

Between:

Regina

Respondent

And

Chaycen Michael
Zora

Appellant




Before:



The Honourable Mr. Justice Hunter

(In Chambers)




On appeal from: an
order of the Supreme Court of British Columbia, dated
November 15, 2017 (
R. v. Zora
, 2017 BCSC 2070, Courtenay Registry No.
38980)

Oral Reasons for Judgment




Counsel for the Appellant:



S.J. Runyon





Counsel for the Respondent:



R.J. Carrier





Place and Date of Hearing:



Vancouver, British
  Columbia

January 22, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2018








Summary:

Mr. Zora applies for leave
to appeal from the dismissal of his conviction appeal for failing to comply
with a term of his recognizance. If leave is granted, he seeks reconsideration
of this Courts decision of R. v. Ludlow, 1999 BCCA 365. Held: leave
application referred to a three judge division of the Court so that Mr. Zora
can bring his request for a five judge division in conjunction with his leave
application.

[1]

HUNTER J.A.:
Chaycen Michael Zora applies for leave to appeal
from the summary conviction appeal courts dismissal of his conviction appeal
in relation to two counts of failing to comply with a term of his recognizance
under s. 145(3) of the
Criminal Code
, R.S.C. 1985, c. C-46. The stated
ground of appeal in the applicants notice of application for leave to appeal
is whether the summary conviction appeal judge erred in finding that s. 145 of
the
Criminal Code
imports an objective standard of
mens rea
.

[2]

The application for leave to this Court is based on s. 839(1) of the
Criminal
Code
, which provides in relevant part that an appeal to this Court may,
with leave of that court or a judge thereof, be taken on any ground that
involves a question of law alone.

[3]

Although the
Criminal Code
permits an application for leave under
s. 839 to be made to the court or to a single judge of the court, the practice
of this Court is that s. 839 applications are made to a single judge of the
Court.

[4]

A preliminary issue has arisen, however, concerning the appropriateness
of this application being heard by a single judge of the Court.

[5]

To obtain leave to appeal a summary conviction appeal courts decision,
an applicant must show that the ground of appeal involves a question of law
alone, that the issue is one of importance, and that there is sufficient merit
in the proposed appeal that it has a reasonable possibility of success:
R.
v. Winfield
, 2009 YKCA 9 at para. 13.

[6]

It is common ground that the legal issue Mr. Zora wishes to raise has
been decided against his position by this Court in
R. v. Ludlow
, 1999
BCCA 365. Mr. Zora intends to request a five judge division of this Court to
reconsider
Ludlow
. Mr. Zora points to several trial courts, both in
British Columbia and in other provinces and territories, that have cast doubt
on the correctness of
Ludlow
or simply refused to follow it.

[7]

The dilemma is that Mr. Zora cannot seek a five judge division for the
hearing of the appeal until he has leave, and he cannot obtain leave unless he
shows that his appeal has a reasonable possibility for success. Unless
Ludlow
is reconsidered, he cannot meet that test.

[8]

This conundrum has been addressed at least twice before by judges of
this Court.

[9]

In
R. v. Kapp
, 2004 BCCA 568 (in Chambers), Justice Donald was
faced with this same issue, which he described as a perplexing issue of
procedure:

[12]       Without leave to
appeal the applicants have no chance of obtaining approval of a five member
division. But without a five member division the applicants have no prospect of
success and therefore leave to appeal should not be granted. Each step is a
prerequisite for the other.

[10]

Justice Donald resolved the issue by granting leave so that the
application for reconsideration could be made:

[14]
I am
reluctant to preclude the opportunity for the applicants to persuade the Chief
Justice, on advice from the court, to constitute a five member division for
that purpose. Since I cannot say with complete confidence that such a request
would fail, I grant leave to appeal on grounds 3 and 4 but without expressing
any opinion on their merits. If the applicants do not succeed in their request
for a five member division they will have little chance of success in pursuing
those grounds at the appeal.

[11]

The
advantage of this approach is that the applicant is not precluded from seeking
a five judge division by the inevitable denial of leave by a single judge. The
disadvantage is that the applicant facing a binding decision against his position
is in a better position (through the grant of leave) than an applicant not
facing that hurdle, which seems anomalous.

[12]

Justice Frankel took a slightly different approach in
Sangha v.
Reliance Investment Group Ltd.
, 2010 BCCA 340 (in Chambers).
Sangha
,
unlike
Kapp
, was not a s. 839 leave application, but a leave application
in the civil context. The issue, however, was the same. The applicant for leave
was faced with a binding decision against his position, and as Frankel J.A.
observed:

[22]       Until that decision
is overruled by either the Supreme Court of Canada or this Court itself, it is
as binding on me as it is on the judges of the trial courts of this province

[13]

After reviewing the procedure for reconsideration by this Court of its
previous decisions, Frankel J.A. concluded:

[25]
In my
view, a single judge of this Court cannot grant leave to appeal when the
decision being challenged is based on, and in accord with, binding authority
from the Court. If leave is to be granted, then such an order can only be made
by a division of the Court. I would expect that on such an application, the
applicant would have to satisfy the division that there is good reason for the
Court to reconsider one of its prior decisions.

[14]

The Crown has characterized this as raising an issue of jurisdiction,
but I understand Frankel J.A. to be saying that as a practical matter, a single
judge could never grant leave in the face of a governing authority from this
jurisdiction, whereas a three judge division of this Court is in a position to
recommend reconsideration of the governing authority.

[15]

In
my view, the approach taken by Frankel J.A. is the preferable route. Section
839 contemplates that a leave application may be made before the appeal court
itself, and referring this application to a division of the Court does not
advance the applicants position by giving him leave. It does, however, provide
him with the opportunity to make his request for reconsideration of
Ludlow
.

[16]

The
final issue that arose during argument was whether I should refer the leave
application to a division of the Court without at least a threshold review of
the arguments in favour of reconsideration. The Crown submits that some
threshold examination of the issues is necessary before determining that the leave
application should proceed further.

[17]

I
do not consider that Mr. Zora is advantaged in his leave application by having
it reviewed by a three judge division rather than a single judge. The purpose
of the referral is not to suggest that Mr. Zora does or does not have a basis
to request reconsideration of
Ludlow
. It is merely to provide him with
the opportunity to do so. In these circumstances I do not consider it necessary
to impose an additional threshold examination not contemplated by s. 839(1).
These matters will be dealt with by the Court through a three judge division.

[18]

For these reasons, I refer this application to a three judge division of
the Court.

The
Honourable Mr. Justice Hunter


